COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 SERGIO RENE MONTEJANO,                        '
                                                              No. 08-12-00235-CR
                            Appellant,         '
                                                                Appeal from the
 v.                                            '
                                                               168th District Court
 THE STATE OF TEXAS,                           '
                                                            of El Paso County, Texas
                                               '
                           State.
                                               '              (TC# 20090D05687)




                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief

until May 1, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John L. Williams, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before May 1, 2013.

       IT IS SO ORDERED this 24th day of April, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.